10/6/2020                                                        Missouri Western Civil Cover Sheet

  JS 44 (Rev 09/10)


                                         UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF MISSOURI
                                                         CIVIL COVER SHEET
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the Western District of Missouri.

  The completed cover sheet must be saved as a pdf document and filed as an attachment to the Complaint
  or Notice of Removal.

  Plaintiff(s):                                          Defendant(s):
  First Listed Plaintiff:                                First Listed Defendant:
  Bradley Farmer ;                                       Kansas City, Missouri, Board of Police Commissioners ;
  County of Residence: Outside This District             County of Residence: Outside This District



  County Where Claim For Relief Arose: Clay County

  Plaintiff's Attorney(s):                               Defendant's Attorney(s):
  Mark Kelly (Bradley Farmer)                            Diane Peters ( Kansas City, Missouri, Board of Police Commissioners)
  Kelly Law Office, PC                                   Office of the Missouri Attorney General
  134 N. Water Street                                    615 E. 13th Street, Suite 401
  Liberty, Missouri 64068                                Kansas City, Missouri 64106
  Phone:                                                 Phone:
  Fax:                                                   Fax:
  Email: mkelly@kellylawoffice.legal                     Email: diane.peters@ago.mo.gov



  Basis of Jurisdiction: 3. Federal Question (U.S. not a party)

  Citizenship of Principal Parties (Diversity Cases Only)
       Plaintiff: N/A
       Defendant: N/A


  Origin: 2. Removed From State Court
       State Removal County: Clay County
       State Removal Case Number: 20CY-CV07385
  Nature of Suit: 440 All Other Civil Rights
  Cause of Action: 42 USC 1983
  Requested in Complaint
       Class Action: Not filed as a Class Action
       Monetary Demand (in Thousands):
       Jury Demand: Yes
       Related Cases: Is NOT a refiling of a previously dismissed action

                        Case 4:20-cv-00801-RK Document 1-2 Filed 10/06/20 Page 1 of 2
                                                                                                                                                 1/2
10/6/2020                                                                         Missouri Western Civil Cover Sheet

  Signature: Diane Peters

  Date: 10-6-2020
            If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the updated
            JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




                              Case 4:20-cv-00801-RK Document 1-2 Filed 10/06/20 Page 2 of 2
                                                                                                                                                                                2/2
